United States Bankruptcy Appellate Panel
                            For the Eighth Circuit
                        ___________________________

                                No. 16-6020
                       ___________________________

                                In re: Dan Lee, Sr.

                              lllllllllllllllllllllDebtor

                             ------------------------------

                                    Dan Lee, Sr.

                        lllllllllllllllllllllDebtor - Appellant

                                          v.

                              D. Matthew Edwards1

                        lllllllllllllllllllllTrustee - Appellee
                                     ____________

                  Appeal from United States Bankruptcy Court
              for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                          Submitted: October 21, 2016
                           Filed: November 15, 2016
                                 ____________

Before FEDERMAN, Chief Judge, KRESSEL and SHODEEN, Bankruptcy
Judges.

KRESSEL, Bankruptcy Judge


1
 Edwards is a nominal Appellee only. He did not participate in the proceeding
below or on appeal.
     Dan Lee Sr. appeals from an order of the bankruptcy court2 denying his third
motion to reconsider the order dismissing his chapter 7 case. We affirm.

                                      BACKGROUND

        On April 26, 2016, Lee filed a petition under Chapter 7 of the United States
Bankruptcy Code. On his bankruptcy petition, Lee checked a box certifying that he
had requested credit counseling services from an approved agency, but was unable
to obtain those services during the seven days after the request, and exigent
circumstances merited a 30-day temporary waiver of the request. He did not file the
required statement setting forth the exigent circumstances. Inconsistently, Lee also
attached Exhibit D to his bankruptcy petition stating that within the 180 days before
the filing of his bankruptcy case, he had received a briefing from credit counseling
agency, but did not have a certificate from the agency.

       Later on April 26, 2016, the bankruptcy court entered an Order and Notice of
Documents Due, notifying Lee that certain documents were missing and due within
14 days.3 The order also notified him that failure to timely file the documents or file
a written request for an extension of time within the 14-day period would result in the
dismissal of his case.

      On April 27, 2016, Lee filed some but not all of the required Schedules and a
Statement of Affairs. He failed to file the credit counseling certificate or a certificate
of exigent circumstances.

      On May 11, 2016, fifteen days after the April 26 order the court entered an
Order and Notice of Dismissal of the case for failure to file required Schedules,
Statement of Affairs and Credit Counseling Certificate indicating compliance, a

2
  The Honorable Barry S. Schermer, United States Bankruptcy Judge for The
Eastern District of Missouri
3
  The Notice and Order did not set the deadlines. The deadlines are all set by the
Federal Rules of Bankruptcy Practice.
                                            2
certificate of exigent circumstances or a motion for exemption from credit counseling
under 109(h)(4). On the same day, after the dismissal, Lee filed what was titled
“certificate of exigent circumstances that merit a waiver from complying with the
credit counseling requirement.” However, the document filed by Lee was merely a
duplicate Exhibit D filed previously, adding a hand-written statement that his “credit
card was compromised and wiped [me] out financially (listed in filings) no money to
pay for counseling till after 5/3/2016. Now waiting for appointment.”

        On May 18, 2016, Lee filed a “Motion to Reinstate Case and Motion to
Vacate,” asking the court to reconsider his pleadings and reinstate his case. Lee had
still not filed all the required Schedules, statements or certificates. On May 19, 2016,
the court denied his motion.

       On May 27, 2016, Lee filed a letter, which the bankruptcy court treated as a
second motion, asking the court to reinstate his case because he did not have
sufficient time to gather the required documents because of library hours. He also
attached unsigned Schedules G and H. On the same day, the court entered an order
denying the second motion because it was untimely and his schedules G and H were
not signed. The court also denied Lee’s request to waive the credit counseling
requirement because he failed to present exigent circumstances.

       On June 7, 2016, Lee filed a document titled Personal Financial Management
Course Certificate, stating that he completed a course on personal financial
management on June 6, 2016. On June 10, 2016, he filed signed Schedules G and H.
On June 13, 2016, he filed a Certificate of Credit Counseling stating that he received
credit counseling on June 8, 2016.

       On June 16, 2016, Lee filed his third motion to “Reconsider and Reinstate
Case,” asking the court to reconsider the court’s decision on May 27, 2016 because
he stated that he satisfied the required filings. On the same day, the court entered an
order denying his motion because there were no new issues presented and the
certificate of credit counseling from June 13, 2016 did not cure his eligibility

                                           3
problem. On June 24, 2016, Lee filed this Notice of Appeal, appealing the June 16,
2016 order. He does not appeal the May 11, 2016 order dismissing his case.

                                      ANALYSIS

      Jurisdiction

      We have an independent duty to examine our own jurisdiction. Nebraska v.
Strong (In re Strong), 305 B.R. 292, 295 (B.A.P. 8th Cir. 2004) (citing Weihs v.
Kenkel (In re Weihs), 229 B.R. 187, 189 (B.A.P. 8th Cir. 1999)).

       Lee appeals only from the bankruptcy court’s order denying his third motion
to reconsider filed on June 16, 2016.

       Lee filed three different motions to “reconsider” or to “reinstate his case.”
There are no such motions in the Federal Rules of Civil Procedure, the Federal Rules
of Bankruptcy Procedure or the Bankruptcy Code. We could consider Lee’s first
motion as a motion to alter or amend the judgment pursuant to Rule 52, a motion for
a new trial under Rule 59 or a motion for relief from a judgment under Rule 60(b),
incorporated by FRBP 7052, 9023 and 9024 respectively. He had fourteen days under
Rule 52 and Rule 59 to file such motions. He had a reasonable time under Rule 60 to
file a motion under that Rule.

      Lee filed his first motion on May 18, seven days after the court dismissed his
case. This motion was filed timely under all three rules and tolled the period to
appeal. Fed. R. Bankr. P. 8002(b). The court entered an order denying his motion on
May 19. He did not appeal from this order or the May 11 dismissal order.

       Lee filed his second motion on May 27, sixteen days after the court dismissed
his case. The bankruptcy court held that his second motion was untimely and denied
it. The motion was filed outside the 14-day window for Rule 52 and Rule 59 motions.
The bankruptcy court did not consider it timely under Rule 60. Lee did not appeal
from this order.

                                         4
       Lee filed his third motion on June 16, thirty-six days after the court dismissed
his case. Again, under Rule 52 and Rule 59, his third motion was filed after more than
14 days after the court’s order dismissing his case and was untimely. The only
possible relief available to Lee at this point, was under Rule 60(b). On June 16, the
bankruptcy court denied the third motion as untimely and without merit.

       Lee filed his notice of appeal on June 24, 2016, appealing the court’s June 16
order. In his notice of appeal, he states four grounds for reversal: impropriety,
violation of Rule 2, violation of separation of powers, and bias and prejudice.

      Impropriety

       We interpret “impropriety” to mean that the bankruptcy court erred in denying
his third motion.

       We review the bankruptcy court's decision denying relief under Rule 52, 59 or
Rule 60, for an abuse of discretion. Murphy v. O'Donnell (In re Murphy), 474 F.3d
143, 149 (4th Cir.2007); Storey v. Pees (In re Storey), 392 B.R. 266, 268 (B.A.P. 6th
Cir. 2008). The bankruptcy court abuses its discretion when it fails to apply the
proper legal standard or bases its order on findings of fact that are clearly erroneous.
In re Johnson, 458 B.R. 745, 747–48 (B.A.P. 8th Cir. 2011) (Citing Stalnaker v.
DLC, Ltd., 376 F.3d 819, 825 (8th Cir.2004)).

       The court’s denial of the third motion was proper because, as the bankruptcy
court determined, the motion was not filed timely and Lee failed to demonstrate
cause.

      Rule 2

      Lee also mentions violations of Rule 2 as ground for reversal. In his brief, he
never mentions what Rule 2 he is talking about or how it applies to his appeal, nor
could we identify one that would apply to this situation.


                                           5
      Separation of Powers

       Likewise, Lee never mentions how the doctrine of separation of powers applies
to his situation and we cannot think of how it would.

      Bias and Prejudice

       Lee alleges bias and prejudice. However, he points to nothing in the record
upon which any such claim could be based. This appeal is also the first time Lee
raised the issue of bias or prejudice.

       According to 28 U.S.C. §455(b)(1), a judge of the United States shall
disqualify himself where he or she has a personal bias or prejudice concerning a
party. Judicial impartiality is presumed. Moix-McNutt v. Coop (In re Moix-McNutt),
215 B.R. 405, 409 (B.A.P. 8th Cir. 1997) (quoting Ouachita Nat. Bank v. Tosco
Corp., 686 F.2d 1291, 1300 (8th Cir.1982). Therefore, a party seeking recusal bears
a heavy burden. Id. Lee must show that the bankruptcy judge displayed a “deep seated
favoritism or antagonism, making fair judgment impossible.” American Constr. Co.
v. Hoich, 594 F.3d 1015, 1022 (8th Cir. 2010) (quoting United States v. Denton, 434
F.3d 1104, 1111 (8th Cir. 2006). We do not find any evidence of bias or prejudice.
Certainly, adverse rulings alone are not evidence of bias. Liteky v. United States, 510
U.S. 540, 555 (1994).

      The Mailbox Rule

       Additionally, Lee refers to the Mailbox Rule in his brief. We assume this is a
reference to the Fed. R. Bankr. P. 8002(c). The Mailbox Rule is reserved for an
inmate confined in an institution. Rule 8002(c), See e.g. In re Bourgeois 488 B.R. at
626, Dudley v. Powers (In re Dudley) 273 B.R. 197, 198 (B.A.P. 8th Cir. 2002). Lee
is not an inmate confined in an institution. Therefore the Mailbox Rule is of no avail
to him. Id.



                                          6
                                     CONCLUSION

       Although, Lee argues in his brief that the dismissal order was erroneous, he
failed to file a timely notice of appeal from that order and we lack jurisdiction to
review it. The bankruptcy court did not abuse its discretion when it denied his third
motion for reconsideration. Accordingly, we affirm.

                              ________________________




                                         7